Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 6/2/2021.

As filed, claims 5, 7, 8, and 14-18 are pending; claims 9-12, 19, and 20 are withdrawn; and claims 1-4, 6, and 13 are cancelled.

Since prior art is found on claims 5, 15, and 16, a new ground of rejection, as shown below, is introduced in this office action and therefore, this action is non-final.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 6/2/2021, with respect to claims 1-8 and 13-18, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 102(a)(1) rejection of claims 1-4, 13, and 14 by CAS732 is withdrawn per amendments/remarks and cancellation of claims 1-4 and 13.

The § 102(a)(1) rejection of claims 1, 6, 7, and 18 by CAS149 is withdrawn per amendments/remarks and cancellation of claims 1 and 6.

The § 102(a)(1) rejection of claims 1-4 by Bautista is withdrawn per cancellation of claims 1-4.

The § 103(a) rejection of claim 17 by the combined teaching of Krahl and Bautista is withdrawn per amendments/remarks.

The claim objection of claims 5, 15, and 16 is withdrawn per rejection below.

The claim objection of claim 8 is maintained because such claim is still dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5, 7, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent Application Publication No. WO2014/206931 and its machine-generated English translation, hereinafter Parrain.



    PNG
    media_image1.png
    159
    201
    media_image1.png
    Greyscale
(original copy, pg. 16, at the bottom of the page)


    PNG
    media_image2.png
    151
    156
    media_image2.png
    Greyscale
(original copy, pg. 20, lines 5-10)

wherein: instant variable R3 is heteroaryl; instant variables X1 and X2 are H; instant variable R2 is substituted alkyl; instant variable R4 is H; instant variable L is a bond; and instant variables Q and Q1 are CH.

Allowable Subject Matter
Claims 8, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Claim 17 is allowed.
Conclusion
Claims 5, 7, 15, and 16 are rejected.
Claims 8, 14, and 18 are objected.
Claim 17 is allowed.
Claims 9-12, 19, and 20 are withdrawn.
Claims 1-4, 6, and 13 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626